DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Pub No. 2019/0019218) in view of Ganesh (U.S. Pub No. 2015/0381689), and further in view of Kinjo (U.S. Pub No. 2002/0046100).
Regarding claims 1, 10, 15, Thompson teaches  displaying advertising content on a display device (Paragraphs 0120-0132); determining, via a first sensor, a first distance of a person from the 
Thompson teaches any number of zones at any number of distances from any number of displays.  These zones can be placed in any arrangement, including first, second, and third distances, each further away from the display than the other.  Thompson also teaches that actions such as altering of images, capturing of data, and detecting of presence, occurs in each zone.  Therefore, as a user moves into each zone at first, second, and third times, the system of Thompson will meet all limitations of the claim language.  While it is believed that Thompson encompasses a scenario in which each limitation of the claim language is anticipated, Thompson does not appear to clearly outright specify and describe an exact example encompassing the arrangement of zones and timing as claimed by Applicant.  However, 
EXAMINER NOTE:  While different actions take place in each of the zones of Ganesh from what is claimed, the Ganesh reference is not teaching the actions themselves, but merely the arrangement of zones.  The Thompson reference teaches the exact actions recited in the claim language.
It could be argued that Thompson does not appear to specify wherein the observing the image of the person further comprises determining a direction of view of the person according to the image and wherein the presenting the altered image is responsive to determining the direction of view of the person.  However, Kinjo teaches determining a direction of view of the person according to the image and presenting the altered image responsive to determining the direction of view of the person (Paragraphs 0116, 0122-0123).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the direction of view determining operations of Kinjo into the system of Thompson in order to allow user’s at different viewing directions to experience the presentation as intended.
Regarding claims 2, 11, 16, Thompson teaches providing an advertising offer to the communication device based on the profile and according to an advertising objective (Paragraphs 0120-0132).
Regarding claims 4, 13, 18, Thompson teaches determining a gesture of the person according to the image, and wherein the presenting the altered image is responsive to the determining the gesture of the person (Paragraphs 0040 and 0138).
Regarding claims 5, 14, and 19, Thompson teaches interactive content that is user adjustable based on detected user gestures (Paragraphs 0040 and 0138).  Further, these claims introduce the specific data content of the altered image comprising invitation data.  It could be argued that Thompson does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 6, Thompson teaches the second sensor comprise a camera system (Paragraph 0038).
Regarding claim 7, Thompson teaches the first sensor comprise a sonar system (Paragraph 0038).
Regarding claim 8, Thompson teaches the first sensor comprise an infrared system (Paragraph 0038).
Regarding claims 9 and 20, Thompson teaches adjusting an image for readability based on distance (Paragraph 0132).  Thompson does not appear to specify enlarging the image based on the first distance.  Kinjo teaches enlarging the image based on the first distance (Paragraph 0127).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to enlarge an image based on distance, as enlarging an image would improve readability as desired by Thompson.


Response to Arguments
All of Applicant’s arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621